t c memo united_states tax_court stephen d podd et al petitioners v commissioner of internal revenue respondent docket nos filed date kevin m flynn and julian w dority for petitioners john aletta elise frost alair and bradford a johnson for respondent this supplemental memorandum opinion supplements our prior memorandum opinion in the instant case podd v commissioner tcmemo_1998_231 filed date the following cases are consolidated herewith victor i podd docket no victor t podd docket no powertex inc docket no powertex inc docket no powertex inc docket no victor t podd docket no victor i podd docket no stephen d podd docket no julia podd docket no and powertex inc docket no supplemental memorandum opinion wells judge this matter is before the court on petitioners' motion pursuant to rule for reconsideration of our prior memorandum opinion tcmemo_1998_231 prior opinion unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioners ask that we reconsider our prior opinion that held inter alia that petitioner victor i podd jr hereinafter petitioner was not a canadian resident during and that he was a u s resident during that year we incorporate into this supplemental memorandum opinion by reference the findings_of_fact in our prior opinion additionally we restate below certain of those findings that are relevant to the issues presented by the instant motion we also set forth below certain supplementary findings_of_fact that were not set forth in our prior opinion but which are based on the record of the trial of the instant case and relevant to our analysis below petitioner was born and raised in canada and is a canadian citizen since petitioner's family has maintained a home in montreal province of quebec canada family home on date petitioner applied for u s resident_alien immigration status the immigration and naturalization service ins granted resident_alien status to petitioner on date which petitioner held through date during petitioner owned percent of the outstanding shares of the following corporations powertex inc powertex a vermont corporation powertex plus inc powertex plus a montreal corporation and powertex inc powertex s c a south carolina corporation during petitioner was vice president of powertex powertex plus and powertex s c as vice president of powertex petitioner purchased raw materials and hired employees for the powertex plant in alburg vermont and dealt with powertex customers as vice president of powertex plus petitioner oversaw the daily operation of powertex plus' factory in rouses point new york and communicated with powertex plus' suppliers in montreal as vice president of powertex s c petitioner supervised the startup of the company's operations in charleston south carolina during petitioner also owned a 25-percent share in the podd trust associates partnership and the fort montgomery estates partnership both partnerships own and lease property in the united_states on date petitioner met ann cohen ms cohen a resident of fort lauderdale florida shortly afterwards petitioner and ms cohen began dating petitioner and ms cohen continued dating throughout and during ms cohen frequently traveled to montreal to visit petitioner during ms cohen's ex-husband bruce cohen sued her for sole custody of their child gabrielle alleging that ms cohen's frequent trips out of the united_states resulted in her abandonment of gabrielle the case was later resolved and ms cohen retained joint custody of gabrielle afterwards ms cohen traveled to montreal less frequently and petitioner increased the number of trips he made to fort lauderdale florida during petitioner spent days in florida days in south carolina and days traveling through other parts of the united_states attending trade shows and spent days in montreal on date powertex purchased mobile telephone service for petitioner's use at ms cohen's apartment petitioner used a desk and a fax machine at ms cohen's apartment to conduct business while he was in florida during may of petitioner transported a boat owned by him and his brother stephen d podd to florida and docked it at the marina servicing ms cohen's apartment at that time petitioner obtained an insurance_policy covering the boat and listed ms cohen's apartment as his address while he was in florida petitioner drove a car owned by powertex on date petitioner obtained a florida driver's license which identified his address as that of ms cohen's apartment during petitioner shared an office at the family home with his brother stephen d podd petitioner was allotted his own bedroom at the family home in which he kept many personal belongings including his stereo and hockey equipment petitioner also kept two automobiles both registered in montreal in the garage of the family home during petitioner retained his montreal driver's license and canadian health insurance petitioner saw a canadian doctor and a canadian dentist petitioner also maintained bank accounts at four montreal banks and membership at a canadian health club for the taxable_year petitioner filed a canadian resident income_tax return on date petitioner and ms cohen became engaged and on date they married during petitioner moved his personal belongings including one of his automobiles from canada to florida afterwards petitioner began seeing a doctor and a dentist in florida and joined a health club for the taxable_year petitioner claimed that he was a u s resident for income_tax purposes and resided in fort lauderdale florida we must decide whether to reconsider our prior opinion that held petitioner was a u s resident during and that he was not a canadian resident during that year rule provides that a motion for reconsideration must be filed within days after a written opinion has been served unless the court otherwise permits the granting of a motion for reconsideration rests within the discretion of the court 87_tc_164 the court generally denies such a motion unless unusual circumstances or substantial error is shown haft trust v commissioner 62_tc_145 affd on this issue 510_f2d_43 n 1st cir in their motion petitioners contend that this court should have applied the income_tax treaty in effect between the united_states and canada and should have found that during petitioner was a canadian resident for income_tax purposes the treaty in effect between the united_states and canada governs a taxpayer's residency only if the taxpayer shows that he is a resident of both the united_states and canada convention with respect to taxes on income and on capital date u s -can art iv par t i a s no 1986_2_cb_258 as amended by protocol date 1986_2_cb_270 and by second protocol date 1986_2_cb_274 hereinafter canada convention the canada convention defines a resident as follows for the purposes of this convention the term resident of a contracting state means any person who under the laws of that state is liable to tax therein by reason of his domicile residence place of management place of incorporation or any other criterion of a similar nature id art iv par during petitioner was a resident_of_the_united_states because he retained resident_alien immigration status see sec_7701 sec_301_7701_b_-1 proced admin regs petitioners however must also show that petitioner was a canadian resident on the basis of canadian law canada convention art iv par rule provides that a party who intends to raise a foreign law issue in this court shall give notice in the pleadings or other reasonable written notice the court in determining foreign law may consider any relevant material or source including testimony whether or not submitted by a party or otherwise admissible the court's determination shall be treated as a ruling on a question of law the notes to the rules explain that this rule is taken almost verbatim from frcp 60_tc_1137 we have interpreted rule by referring to cases interpreting rule of the federal rules of civil procedure see owens-illinois inc v commissioner t c although rule allows the court to look beyond the representations of the parties regarding foreign law it does not impose upon the court on date the united_states and canada signed a third protocol to the treaty a revised protocol was signed by the united_states and canada on date and replaced the protocol signed during date the revised protocol modified the definition of resident contained in art iv the new definition however is not applicable to the year in issue during date a fourth protocol between the united_states and canada was signed in ottawa on date the irs announced that the united_states had recently exchanged instruments of ratification for the fourth protocol with canada announcement 1998_23_irb_5 a duty to independently research foreign law see 758_f2d_1185 7th cir construing rule of the federal rules of civil procedure in 73_tc_1045 this court refused to hold that a taxpayer who offered no evidence of united kingdom law was a united kingdom resident for tax purposes in the instant case petitioners did not introduce or cite any canadian law on the issue of residency either at trial or in their briefs even in the instant motion for reconsideration petitioners failed to cite a single canadian statute regulation or case which would be relevant precedent on the issue of residency for canadian tax purposes in their reply brief and in the instant motion petitioners cite only interpretation bulletin it-221r2 issued by revenue canada that bulletin represents the position of revenue canada the canadian tax administrator and does not have the binding effect of law mattabi mines ltd v minister of revenue ontario d l r 4th because petitioners failed to present this court with any reference to authoritative canadian law it was not substantial error for this court to find that petitioner was not a canadian resident under canadian law and therefore refuse to apply the canada convention in the instant case for that reason we deny petitioners' motion for reconsideration moreover even if we were to accept petitioners' contention that petitioner was a canadian resident under canadian law and applied the tie breaker rules of the canada convention that as we stated in our prior opinion would determine petitioner's residence for federal_income_tax purposes it is not clear that petitioners would have established that petitioner was a canadian as opposed to a u s resident during art iv par of the canada convention provides where by reason of the provisions of paragraph an individual is a resident of both contracting states then his status shall be determined as follows a he shall be deemed to be a resident of the contracting state in which he has a permanent home available to him if he has a permanent home available to him in both states or in neither state he shall be deemed to be a resident of the contracting state with which his personal and economic relations are closer center of vital interests b if the contracting state in which he has his center of vital interests cannot be determined he shall be deemed to be a resident of the contracting state in which he has an habitual abode c if he has an habitual abode in both states or in neither state he shall be deemed to be a resident of the contracting state of which he is a citizen and d if he is a citizen of both states or of neither of them the competent_authorities of the contracting states shall settle the question by mutual agreement accordingly the convention provision would require a decision as to whether petitioner had a permanent home available to him in either the united_states or canada or both of them during the model double_taxation convention on income and on capital report of the organization for economic cooperation and development oecd committee on fiscal affairs art par model treaty contains substantially the same language as the above-quoted art iv par of the canada convention the commentary to the model treaty commentary further explains the requirements of model treaty art because both the united_states and canada were oecd members when the model treaty and the commentary were drafted courts have used the commentary to interpret income_tax treaties between the united_states and canada see 525_f2d_9 2d cir 107_tc_363 see also 104_tc_535 construing the convention for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income date u s -japan u s t with reference to the model treaty and its commentary the commentary to article pars and of the model treaty explains the term permanent home as follows t his home must be permanent that is to say the individual must have arranged and retained it for his permanent use as opposed to staying at a particular both the model treaty and the commentary have been subsequently modified by the model double_taxation convention on income and on capital report of the organization for economic cooperation and development committee on fiscal affairs however art par of the model treaty and its commentary have remained substantially the same since place under such conditions that it is evident that the stay is intended to be of short duration as regards the concept of home it should be observed that any form of home may be taken into account but the permanence of the home is essential this means that the individual has arranged to have the dwelling available to him at all times continuously and not occasionally for the purpose of a stay which owing to the reasons for it is necessarily of short duration in the instant case because the family home in montreal was available to him continuously during it appears that petitioner had a permanent home in canada several facts tend to show that the montreal home was petitioner's permanent home petitioner had his own room in the home where he stored many of his personal belongings petitioner kept his two cars in the garage at the home and petitioner maintained an office at the home which he shared with his brother stephen d podd because ms cohen's apartment in fort lauderdale was available to petitioner continuously during however it also appears that petitioner had a permanent home in the united_states several facts tend to show that ms cohen's apartment was petitioner's permanent home petitioner stayed at ms cohen's apartment on his frequent trips to florida petitioner conducted business out of ms cohen's apartment for which he used a desk a fax machine and a mobile phone which he had installed in the apartment petitioner kept a car in florida and docked his boat at the marina servicing ms cohen's apartment and petitioner listed the address of ms cohen's apartment as his own address on the insurance_policy covering his boat and on his florida driver's license on the basis of the foregoing it could be concluded that during petitioner had a permanent home in both the united_states and canada in such circumstances the commentary to article par of the model treaty explains if the individual has a permanent home in both contracting states it is necessary to look at the facts in order to ascertain with which of the two states his personal and economic relations are closer thus regard will be had to his family and social relations his occupations his political cultural or other activities his place of business the place from which he administers his property etc the circumstances must be examined as a whole but it is nevertheless obvious that considerations based on the personal acts of the individual must receive special attention if a person who has a home in one state sets up a second in the other state while retaining the first the fact that he retains the first in the environment where he has always lived where he has worked and where he has his family and possessions can together with other elements go to demonstrate that he has retained his center of vital interests in the first state accordingly the convention would require a decision as to the location of petitioner's center of vital interest during it is unclear to us where petitioner's center of vital interest was located during several facts tend to show that petitioner's center of vital interest was in canada petitioner was born and raised in canada and during petitioner's parents and brother resided in canada powertex plus was incorporated in canada and part of petitioner's activities on behalf of powertex plus was communicating with suppliers in montreal petitioner retained his montreal driver's license and registered his vehicles in canada petitioner had canadian health insurance and was attended by a canadian doctor and a canadian dentist and petitioner maintained bank accounts at canadian banks and membership at a canadian health club at the same time the record contains facts that tend to show that during petitioner's center of vital interest was in the united_states ms cohen whom petitioner married during lived in florida powertex and powertex s c were incorporated in the united_states and petitioner retained supervisory power over powertex powertex plus and powertex s c facilities in the united_states all of the holdings of podd family associates and fort montgomery estates were in the united_states and petitioner obtained a florida driver's license given petitioner's strong ties to both the united_states and canada during it appears that in applying the canada convention and the commentary to the model treaty there would be doubt as to which location was petitioner's center of vital interest in case of doubt as to the location of the center of vital interest the commentary to article par of the model treaty explains in the case where the individual has a permanent home available to him in both states the fact of having an habitual abode in one state rather than in the other in case of doubt as to where the individual has his center of vital interests tips the balance towards the state where he stays more frequently for this purpose regard must be had to stays made by the individual not only at the permanent home in the state in question but also at any other place in the same state accordingly where doubt exists as to an individual's center of vital interest the commentary tips the balance in favor of the country where the individual stays most frequently during petitioner spent only days in montreal he spent the remainder of the year in the united_states including days in florida and days in south carolina because petitioner spent more time in the united_states than in canada during it appears that petitioner had a habitual abode in the united_states on the basis of the analysis above we think that even if we had applied the canada convention in the instant case petitioners would not have established that petitioner was a canadian as opposed to a u s resident for tax purposes during we have carefully considered the parties' remaining arguments and find them to be either without merit or unnecessary to reach because petitioners have not shown that this court committed substantial error in deciding the instant case we deny petitioners' motion for reconsideration on the basis of the foregoing an appropriate order will be issued
